
	
		III
		111th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2009
			Mr. Casey (for himself
			 and Mr. Brownback) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending China's Charter 08 movement and
		  related efforts for upholding the universality of human rights and advancing
		  democratic reforms in China.
	
	
		Whereas the People’s Republic of China adopted in 1971 the
			 Universal Declaration of Human Rights, and has signed or ratified numerous
			 international covenants and conventions protecting human rights, including the
			 International Covenant on Civil and Political Rights, done at New York December
			 16, 1966, and entered into force March 23, 1976, the International Covenant on
			 Economic, Social and Cultural Rights, done at New York December 16, 1966, and
			 entered into force January 3, 1976, and the International Convention Against
			 Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at
			 New York, December 10, 1984, and entered into force June 26, 1987, among
			 others;
		Whereas the Constitution of the People’s Republic of China
			 protects and guarantees human rights by providing citizens with
			 equality under the law, freedom of speech, press, assembly, association,
			 procession, and demonstration, the right to own and inherit private property,
			 freedom of religion, equality for women, and numerous other rights consistent
			 with the Universal Declaration of Human Rights and other international human
			 rights conventions and covenants;
		Whereas, since 1991, the Governments of the United States
			 and China have held 13 Human Rights Dialogues, the most recent of which took
			 place in May 2008 in Beijing;
		Whereas, in January 1977, more than 200 citizens of
			 Czechoslovakia, representing different professions, faiths, and beliefs, formed
			 a loose, informal, and open association of people … united by the will
			 to strive individually and collectively for respect for human and civil
			 rights and issued a document called Charter 77, which called on their
			 government to protect basic civic and human rights as enshrined under national
			 laws;
		Whereas, inspired by the Charter 77 movement, on December
			 10, 2008, an informal group of more than 300 citizens of China from a wide
			 array of backgrounds, professions, faiths, and beliefs issued a public
			 statement entitled Charter 08, a 19-point plan calling for
			 greater rights and political reform in China, increased liberties, democracy,
			 religious freedom, and rule of law;
		Whereas authorities in China have detained several
			 affiliates of that Charter 08 effort, including Liu Xiaobo, who remains in
			 custody;
		Whereas the Department of State has called on the
			 Government of China to release Liu Xiaobo and cease harassment of all Chinese
			 citizens who peacefully express their desire for internationally recognized
			 fundamental freedoms; and
		Whereas thousands of individuals have added their names to
			 the Charter 08 petition, and the document has been referenced in over 300,000
			 websites and blogs: Now, therefore, be it
		
	
		That the Senate—
			(1)notes the
			 numerous commitments the China has made to the international community as a
			 signatory to the United Nations Universal Declaration of Human Rights and other
			 international conventions;
			(2)commends the
			 citizens of China who have signed onto Charter 08 and are upholding principles
			 consistent with China’s international commitments on human rights and its own
			 constitution;
			(3)calls on the
			 Government of China to release all people detained because of their involvement
			 or affiliation with the Charter 08 effort, including Liu Xiaobo, in addition to
			 all prisoners of conscience detained in violation of the domestic law and
			 international commitments of China; and
			(4)calls on
			 President Barack Obama and Secretary of State Hillary Clinton to engage with
			 the Government of China on human rights issues at every reasonable opportunity
			 and using all diplomatic means available, including the U.S.-China Human Rights
			 Dialogue, and resist pressure to replace this dialogue with a weaker
			 alternative.
			
